People v Malawich (2021 NY Slip Op 05789)





People v Malawich


2021 NY Slip Op 05789


Decided on October 21, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 21, 2021

Before: Renwick, J.P., Kapnick, Scarpulla, Rodriguez, Higgitt, JJ. 


Ind No. 4509/18 Appeal No. 14458 Case No. 2020-01374 

[*1]The People of the State of New York, Respondent,
vDavid Malawich, Defendant-Appellant.


Center for Appellate Litigation, New York (Robert S. Dean of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jillian Lewis of counsel), for respondent.

Judgment, Supreme Court, New York County (Mark R. Dwyer, J.), rendered January 17, 2020, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fourth and seventh degrees, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to an aggregate term of 4 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison component of the sentence to 3½ years, and otherwise affirmed.
We find that defendant's request for self-representation was not unequivocal, as required (see People v Silburn, 31 NY3d 144, 150 [2018]). We find the sentence excessive to the extent indicated. 
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 21, 2021